Oo on DA U & WwW YY

oN A A BB WHO KF OO wN DUN FW NY YF ©

John W. Dillon (SBN 296788)
jdillon@dillonlawgp.com

DILLON LAW Group APC

2647 Gateway Road

Carlsbad, California 92009

Phone: (760) 642-7150

Fax: (760) 642-7151

George M. Lee (SBN 172982)
gml@seilerepstein.com

SEILER EPSTEIN LLP

275 Battery Street, Suite 1600

San Francisco, California 94111

Phone: (415) 979-0500

Fax: (415) 979-0511

Attorneys for Plaintiffs

JAMES MILLER, an individual, et al.,
Plaintiffs,

VS.

XAVIER BECERRA, in his official

capacity as Attorney General of

California, et al.,

Defendants.

Gase 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9769 Page 1 of 30

 

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:19-cv-01537-BEN-JLB

4PROPOSED] PRETRIAL ORDER

[Crv. L.R. 16.1(F)(6)]

Pretrial Conference: Dec. 16, 2020
Time: 10:00 a.m.

Courtroom 5A

Judge: Hon. Roger T. Benitez

Trial Date: January 21, 2021

 

 

 

a

PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
Cag

So OH DH nA BR WH PO

aoe Se FS Be Re 6 SO ee ee ea aa aS
roo Ak ee Ooo eS A ek G Se &

se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9770 Page 2 of 30

PRETRIAL ORDER

CAUSES OF ACTION TO BE TRIED
[L.R. 16.1(F)(6)(C)(2)]

Plaintiffs’ claims for relief arise under 42 U.S.C. § 1983, for Defendants’ laws,
policies, customs, and enforcement practices which violate the ri ght to keep and bear
arms under the Second Amendment to the U.S. Constitution. First Amended
Complaint [ECF Dkt. 9] (“FAC”), §§ 90-104. Plaintiffs seek relief, as pleaded in their
FAC, as follows:

“1. For declaratory relief adjudging that the definitions of “assault
weapon” pursuant to Penal Code §§ 30515(a) and (b), and Title 11, California
Code of Regulations §§ 5460 and 5471, are unconstitutional on their face and as
applied, and violate the Second Amendment, to the extent that the State’s laws
and regulations operate to prohibit or prevent Plaintiffs and similarly situated
persons from exercising their rights, including acquiring, keeping, bearing,
transporting, transferring, and using “assault weapons” for lawful purposes;

2. For declaratory relief adjudging that California Penal Code $$
30600, 30605, 30800, 30910, 30915, 30925, 30945, 30950, 31000, and 31005
are unconstitutional on their face and as applied, and in violation of the Second
Amendment, to the extent that the State’s laws and regulations operate to
prohibit or prevent Plaintiffs and similarly situated persons from exercising
their rights, including acquiring, keeping, bearing, transporting, transferring,
and using “assault weapons” for lawful purposes;

a For declaratory relief supporting an injunction, and an order
temporarily and permanently enjoining Defendants, their officers, agents,
servants, employees, and all persons in active concert or participation with
them, who receive actual notice of the injunction, from enforcement or
application of Penal Code §§ 30515(a) and (b), 30600, 30605, 30800, 30910,
30915, 30925, 30945, 30950, 3 1000, and 31005, as well as Title 11, California

-—2—
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Cdse 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9771 Page 3 of 30

Oo wan KH un F&F WY WHY

NO NH BY BH DY BO DD BR RO ee ea ea
oO tT DBD nm BP WHY NY KF CO OO WnxzA A WA BW NH KF CO

 

Code of Regulations §§ 5460 and 5471, against Plaintiffs on an as-applied

basis, and against all similarly situated persons;

4. For costs of suit, including attorneys’ fees and costs under 42

U.S.C. § 1988 and any other applicable law; and

a For any and all further relief to which Plaintiffs may be justly
entitled.”
[FAC, pp. 41-42].

Plaintiffs have withdrawn their claim as to Pen. Code § 30925.

Defendants contend that Plaintiffs are not entitled to the relief they seek.
Defendants contend that the challenged statutes and regulations do not violate the
Second Amendment, either facially or as applied to Plaintiffs. Defendants further
contend that Plaintiffs lack standing to challenge Penal Code §§ 30800, 30915, 30945,
30950, 31000, and 31005.

LIST OF WITNESSES
[L.R. 16.1(F)(6)(C)(3)]

The parties have agreed and stipulated to submission of the direct testimony of
each witness listed below on the written declarations that have already been submitted
in connection with this case, and that all cross-examination will be submitted in the
form of deposition transcript excerpts.

Pursuant to such stipulation, Plaintiffs’ witnesses are as follows:

 

No. | PLAINTIFFS’ WITNESS SUBSTANCE OF TESTIMONY

 

1. | Emanuel Kapelsohn Mr. Kapelsohn’s direct testimony is
offered and set forth in his declaration
[Plaintiffs’ Exhibit 001] and prior
testimony in this matter.

 

 

 

 

 

Fe
PRETRIAL ORDER
CASE NO, 3:19-cv-01537-BEN-JLB

 
Co wmWn DD A RR WD PPO

Ro hoe PO SRR OBS Ree aes a a
ont DM FW HY KF DO wr ANH Bw PH HS

 

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9772 Page 4 of 30

 

No.

PLAINTIFFS’ WITNESS

SUBSTANCE OF TESTIMONY

 

Ashley Hlebinsky

Ms. Hlebinsky’s direct testimony is offered
and set forth in her declaration [Plaintiffs’
Exhibit 002] and prior testimony in this
matter.

 

George Mocsary

Mr. Mocsary’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 003] and prior testimony in this
matter.

 

James Curcuruto

Mr. Curcuruto’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 004] and prior testimony in this
matter.

 

Joseph Ostini

Mr. Ostini’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 005].

 

Nathan Siegel

Mr. Siegel’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 006].

 

Kenneth Brown

Mr. Brown’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 007].

 

Jason Davis

Mr. Davis’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 008].

 

 

 

Allen Youngman

Gen. Youngman’s direct testimony is
offered and set forth in his declaration
[Plaintiffs’ Exhibit 009] and prior
testimony in this matter.

 

 

-4-
PRETRIAL ORDER
CASE NO, 3:19-cy-01537-BEN-JLB

 

 
Cake 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9773 Page 5 of 30

Oo wan Dn fF WW YP

Mm MY HOH WH WH WH Bw WH NH SS ee HY SE Se eS eS Be Ee
ony DH MN FF WY HYD KF CD CO wWwH HD UW BP WD bw HK OO

 

 

No.

PLAINTIFFS’ WITNESS

SUBSTANCE OF TESTIMONY

 

10.

John R. Lott, Jr.

Dr. Lott’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 010] and prior testimony in this
matter.

 

Li,

Adam Kraut

Mr. Kraut’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 011] and prior testimony in this
matter.

 

12.

Robert A. Margulies, M.D.

Dr. Margulies’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 012].

 

13.

Plaintiff James Miller

Mr. Miller’s direct testimony is offered and
set forth in his declaration [Plaintiffs’
Exhibit 013].

 

14.

Plaintiff Wendy Hauffen

Ms. Hauffen’s direct testimony is offered
and set forth in her declaration [Plaintiffs’
Exhibit 014].

 

Ea:

Plaintiff Ryan Peterson

Mr. Peterson’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 015] and prior testimony in this
matter.

 

16.

Plaintiff John Phillips

Mr. Phillips’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 016].

 

17.

Plaintiff Neil Rutherford

Mr. Rutherford’s direct testimony is
offered and set forth in his declaration
[Plaintiffs’ Exhibit 017].

 

 

18.

 

Plaintiff Adrian Sevilla

 

Mr. Sevilla’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
Exhibit 018].

 

5

PRETRIAL ORDER

CASE NO. 3:19-cv-01537-BEN-JLB

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9774 Page 6 of 30
l No. | PLAINTIFFS’ WITNESS SUBSTANCE OF TESTIMONY
: 19. | Plaintiff Michael A. Schwartz | Mr. Schwartz’s direct testimony is offered
3 and set forth in his declaration [Plaintiffs’
4 Exhibit 019].
5 20. | Gene Hoffman Mr. Hoffman’s direct testimony is offered
g and set forth in his declaration [Plaintiffs’
Exhibit 020].
7
8 21. | Alan Gottlieb Mr. Gottlieb’s direct testimony is offered
and set forth in his declaration [Plaintiffs’
9 Exhibit 021].
10 :
22. | Brandon Combs Mr. Combs’s direct testimony is offered
I and set forth in his declarations [Plaintiffs’
12 Exhibits 022 and 023].
13
14 Defendants’ witnesses are as follows:
15 No. | DEFENDANTS’ WITNESS SUBSTANCE OF TESTIMONY
16
7 23. | Lucy P. Allen Ms. Allen’s direct testimony is offered and
set forth in her declaration [Defendants’
18 Exhibit A].
? 24. | Christopher B. Colwell Dr. Colwell’s direct testimony is offered
20 and set forth in his declaration
| [Defendants’ Exhibit B].
22 25. | John J. Donohue Prof. Donohue’s direct testimony is offered
3 and set forth in his declaration
[Defendants’ Exhibit C].
24
5 26. | Blake Graham Mr. Graham direct testimony is offered and
set forth in his declaration [Defendants’
26 Exhibit D].
27
28
GS
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 

 

 
Ca

co Oo YTD wm BR WwW PB

ae YN HY bt Ww hw Boe mee me el le
Se aM ee we Nw a me he oe da a tA BR & wp Be Ss

Se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9775 Page 7 of 30

 

 

NO. | DEFENDANTS’ WITNESS SUBSTANCE OF TESTIMONY

 

27. | Louis Klarevas Prof. Klarevas’s direct testimony is offered

and set forth in his declaration
[Defendants’ Exhibit E].

 

 

 

28 | Yvette Glover Ms. Yvette Glover’s direct testimony is

offered and set forth in her declaration
[Defendant’s Exhibit CZ].

 

 

LIST OF EXHIBITS
[L.R. 16.1(F)(6)(C)(4)]

The parties have stipulated to the authenticity of all exhibits marked below.

Plaintiffs have marked, exchanged, and intend to offer the following exhibits:

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION
001 Declaration of Emanuel Kapelsohn in Support of Plaintiffs’ Motion

for Preliminary Injunction [and Exhibits 001-1 through 001-17]

001-1 | Article entitled “Pregnant Florida Mom Uses AR-15 to Kill Home
Intruder”

001-2 | Article entitled “Deputies: 30 Rounds Fired From AR-15 in Deadly
Florida Home Invasion”

001-3 | Article entitled “Man Armed With AR-15 Stops Attack By
Neighbor in Oswego”

001-4 | Article entitled “Texas Hero Reportedly Used His Own AR to Confront
the Sutherland Springs Shooter”

001-5 | Article entitled “Harris County Deputy’s Son Shoots One of Two
Intruders”

001-6 | Article entitled “Elkins Park Man Killed A fter Forcing His Way Into
Apartment”

001-7 | Article entitled “Shooting Deemed Justifiable: Authorities Say Zach
Peters Acted Lawfully When He Shot, Killed Three Intruders”

 

 

=
PRETRIAL ORDER
CASE NO. 3:19-cy-01537-BEN-JLB

 

 

 
oO Oo YTD nH FB WO YN

oN KD OH FW NY KF DO wOwA DAD NH BW BH KF OO

se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9776 Page 8 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION

001-8 | R.K. Taubert (FBI, Ret.), “About .223 Penetration.”

001-9 | “Real World Testing: .223/5.56 Penetration Tests vs. .40 S&W and 12
ga. Slug”

001-10 | Article entitled “Why ‘High-Powered’ 5.56 NATO/.223 AR-15 is Safer
for Home Defense (FBI Overpenetration Testing)”

001-11 | Diagram of a standard AR-15/M16

001-12 | USDOJ Bureau of Justice Statistics Special Report, NCJ251776,
“Source and Use of Firearms Involved in Crimes” (2019)

001-13 | Picture of Mossberg 500 tactical pump shotgun with collapsible stock

001-14 | Picture of A2 birdcage flash hider

001-15 | Article entitled “Violent Crimes Most Likely to Occur At Night”

001-16 | Picture of a Winchester Model 94 lever action rifle

001-17 | Article entitled “This Day in History, April 16: Virginia Tech Shooting
Leaves 32 Dead”

002 | Declaration of Ashley Hlebinsky in Support of Plaintiffs’ Motion for

Preliminary Injunction [and Exhibits 002-1 through 002-35]

002-1 | Ashley Hlebinsky, Curriculum Vitae

002-2 | Picture of a handcannon and a multiple barrel version

002-3 | Example of an early target shooting prize; A German parcel-gilt silver
target shooting prize, Dresden, dated 1537, unmarked

002-4 | Picture of wheel-lock handgun, circa 1509

002-5 | Pictures of the Lorenzoni system of firearm in long gun and pistol form

002-6 | Picture of Girardoni/Girandoni air rifle, 1779

 

 

eet
PRETRIAL ORDER
CASE NO, 3:19-cy-01537-BEN-JLB

 

 
So wo HN DH OH FBP WY WY

Mm NO WN WH NH WH LH WH WHO KS ee Se Be BSB Se Se ese eS Ee
ony DN HN FSF WY NY K§ OD Oo WAT DRA Nn BR WH KF OO

Se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9777 Page 9 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION

Q02-7 | Pictures of Volcanic repeating firearms in pistol and rifle forms

002-8 | Picture of the 1860 Henry rifle (15+ rounds)

002-9 | Picture of the 1853 (Belgium) and 157 (US) patented Genhart rifles (10
rounds)

002-10 | Pictures of the Borchardt C-93 semi-automatic pistol with detachable
magazine (1893); the Mauser C-96 (1895) with a 10-round magazine;
Luger semi-automatic pistol with 32-round snail drum magazines (with
pistol grip and shoulder stock attachments).

002-11 | Pictures of Lorenzoni system firearm depicting magazine configuration

002-12 | Picture of the Hunt Volitional Rifle with first patented tubular magazine
in the U.S. in the 1840s

002-13 | Picture of Spencer repeating rifle utilizing a detachable tubular magazine
from the buttstock

002-14 | Picture of externally visible shot/round counter on Genhart turret rifle
which incorporated detachable circular magazine

002-15 | Picture of the Jarre Harmonica firearm (pistol form) with a horizontally
seated detachable magazine

002-16 | Picture of an 1864 Robert Wilson detachable magazine patent an 1855
Roland White box magazine patent

002-17 | Pictures of the Mannlicher semi-automatic Model 1886 rifle and James
Paris Lee vertically stacked box magazine patent

002-18 | Pictures of Winchester Model 1907 and Model 1903

002-19 | Diagram identifying differences between rimfire and centerfire
cartridges

002-20 | Diagram depicting semi-automated operation of a handgun

 

 

— 9.
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cate 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9778 Page 10 of 30
1 EXHIBIT | DESCRIPTION
D 002-21 | Picture of Mannlicher semi-automatic Model 1886 rifle
3 002-22 | Picture of pistol grip long arm from approximately 1700s
4
002-23 | Pictures of various detachable stock options (e.g., Borchardt semi-
5 automatic pistol of 1893 and the Mauser C-96)
6
002-24 | Pictures of Ithaca Auto and Burglar (1922), Harrington & Richardson
7 Handi Gun (1921); Marble Game Getter (1908); MIA1 Paratrooper
g Carbine
9 002-25 | Picture of the French Magot rifle from the 1860s
10
i 002-26 | Picture of German Frei pistol of the 19th and 20th century
12 002-27 | Picture of early Olympic Winchester rifle featuring thumbhole stock
13 002-28 | Picture of snaphaunce blunderbuss with folding stock (dated 1650-1700)
14
15 002-29 | Picture of Luger Model 1902 semi-automatic carbine
16 002-30 | Pictures of Winchester Model 12 and LC Smith Try Guns
MF 002-31 | Picture of M1A1 Paratrooper Carbine
18
19 002-32 | Picture of Lee-Enfield “jungle carbine” with flash suppressor
20 002-33 | Picture of Brown Bess early single-shot pistol
21
002-34 | Pictures of Remington XP100 (1960s) and Browning Buckmark
22 Silhouette pistols
23
002-35 | Picture of Colier (1814) percussion shotgun and Colt Patterson Model
24 1839 revolving shotgun
25
003 | Declaration of George Mocsary in Support of Plaintiffs’ Motion for
26 Preliminary Injunction [and Exhibits 003-1 through 003-9]
a
“ 003-1 | George A. Mocsary, Curriculum Vitae
=o
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 

 
Cas

—

Co oO YD NH FB WwW Pp

10
11
{2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9779 Page 11 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION

003-2 | Conn. Gen. Stat. § 53-202(a); and
Conn. Gen. Stat. § 53-202(c)

003-3 | Md. Criminal Law Code Ann. § 4-301;

Md. Criminal Law Code Ann. § 4-303; and
Mad. Pub. Safety §5-101(r)(2).

003-4 | Mass. Gen. Laws Ann. Ch. 140, § 131M

003-5 | N.J. Stat. Ann. § 2C:39-1w

003-6 | N.Y. Penal Law §265.00, 22

003-7 | Haw. Rev. Stat. Ann §§ 134-1, 134-4, 134-8

003-8 | Minn. Stat. Ann. §§ 624.172, subd. 7; 624.7131; and 624.7132, subd. 1
and subd. 12

003-9 | Va. Code Ann. §§ 18.2-308.2:01, 18.2-308.2:2(G)

004 | Declaration of James Curcuruto [and Exhibits 004-1 through 004-8]

004-1 | “*AR’ Stands for Armalite” published May 23, 2011

004-2 | Sporting Arms and Ammunition (“SAAMI”) Glossary of Industry
Terms for “automatic action”

004-3 | NSSF MSR History. 1990-2018 estimated US firearm production —
exports + imports of MSR/AR, AK Platform Semi-automatic Rifles and
lowers

004-4 | 2013 NSSF MSR Comprehensive Consumer Report

004-S | NSSF Firearms Retailer Survey Report (2019)

004-6 | NSSF Sport Shooting Participation Survey (2019)

004-7 | National Shooting Sports Foundation Report, NSSF-Adjusted NICS —
Historical Monthly Chart

 

 

af P=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cate 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9780 Page 12 of 30

l EXHIBIT | DESCRIPTION

2 004-8 | Firearm Production in the United States with Firearm Import and Export

Data

3

4 005 | Declaration of Joseph Ostini [and Exhibits 005-1 through 005-28]

5 005-1 | Table of Firearms for Sale in the U.S. Market

6

; 005-2 | Printout from website: The Biggest Gun Companies in the U.S. Market

8 005-3 | Printout from website: Ruger® SR22® Threaded Barrel Kit-ShopRuger

? 005-4 | Printout from website: LLV-4 Competition Pistol Upper _ Volquartsen
10 Firearms
ll 005-5 | Printout from website: Tactical Solutions Inc. - Products - BARRELS
12 FOR RUGER® MARK IV™ PISTOLS
[3 005-6 | Printout from website: Tactical Solutions Inc. - Products - BARRELS
14 FOR BROWNING® BUCK MARK® PISTOLS
005-7 | Printout from website: XD-M® Elite 4.5_ OSP™ Threaded 9mm
16 Handgun - Springfield Armory
u 005-8 | Printout from website: Beretta Pistols
18
19 005-9 | Printout from website: Lone Wolf Distributors _ Barrels
20 005-10 | Printout from website: Pistol Barrels For Sale _ Primary Arms
21

005-11 | Printout from website: Double Diamond Threaded Barrel _ Best Glock
22 Accessories _ GlockStore.com
23
005-12 | Printout from website: About Us _ Best Glock Accessories _

24 GlockStore.com
Zn

‘ 005-13 | Printout from website: Glock _ KKM
z
27 005-14 | Printout from website: 1911 threaded barrel - MidwayUSA
28

ar [3x
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9781 Page 13 of 30
| | LEXHIBIT | DescRIPTION
> 005-15 | Printout from website: 1911 Threaded Barrel at Brownells
3 005-16 | Printout from website: Finding the right 22Ir handgun for a child - The
4 Mag Life
5 005-17 | Printout from website: Tactical Shotguns SALE - AtlanticFirearms.com
6
005-18 | Printout from website: The flawed and misleading Donohue, Aneja, &
7 Weber Study claiming right-to-carry laws increase violent crime - Crime
8 Prevention Research Center
9 005-19 | Printout from website: Gun ownership remains at 47%, but that probably
10 underestimates the true rate - Crime Prevention Research Center
1 005-20 | Printout from website: Active Shooter Resources — FBI
12
3 005-21 | Printout from website: ACJ S_Today_March 2015
14 005-22 | Printout from website: Virginia CIUS2004.indb
= 005-23 | Printout from website: FBI — Table 8 - Minnesota
16
7 005-24 | Printout from website: 2003 Virginia Richmond
18 005-25 | Printout from website: 2009 Virginia Richmond
= 005-26 | Printout from website: 2006 Minnesota
20
21 005-27 | Printout from website: FBI - Table 8 - Minnesota
22 005-28 | Printout from website: Spike in premeditated killing of police officers,
23 changes in who is killing police - Crime Prevention Research Center
24 006 | Declaration of Nathan Siegel in Support of Plaintiffs’ Supplemental
25 Brief for Plaintiffs’ Motion for Preliminary Injunction
26 007 | Declaration of Kenneth Brown [and Exhibit 007-1]
2
¥ 007-1 | California DOJ letter to Benelli dated June 23, 2003
-~13-
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Cas

—

Oo CO YD DO MN BR WH LP

ee te th BR ee eee es ee ee
os & fF ee EF See ae Gk oS oS

e 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9782 Page 14 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION
008 | Declaration of Jason Davis [and Exhibit 008-2]

008-2 | Email correspondence between Jason Davis, Alison Metrilees and Steve

Buford, California DOJ, dated September 18, 2009

009 | Declaration of Allen Youngman in Support of Plaintiffs’ Motion for
Preliminary Injunction

010 | Declaration of John Lott in Support of Plaintiffs’ Motion for
Preliminary Injunction [and Exhibits 010-1 through 010-18]

010-1 | John R. Lott Curriculum Vitae

010-2 | “Source and Use of Firearms Involved in Crimes: Survey of Prison
Inmates, 2016” U.S. Department of Justice, Office of Justice Programs:
(2019) Mariel Alper and Lauren Glaze

010-3 | “Rifles Used In San Bernardino Shooting Illegal Under State Law” The
Wall Street Journal

010-4 | “Mexico sets Ist half murder record, up 5.3%” Associated Press (2019);
FBI Uniform Crime Report for 2017

010-5 | “2018 Crime in the United States” (Table 20); FBI Criminal Justice
Information Services Division (2018)

010-6 | “Impact Evaluation of the Public Safety and Recreational Firearms Use
Protection Act of 1994”: National Institute of Justice, United States
Department of Justice (March 201 7)

010-7 | “Updated Assessment of the Federal Assault Weapons Ban: Impacts on
Gun Markets and Gun Violence, 1994-2003” National Institute of
Justice, United States Department of Justice (2004) Koper, et al.

010-8 | “Large-Capacity Magazines and the Casualty Counts in Mass Shootings:
The Plausibility of Linkages,” Justice Research Policy, Volume 17
(2016) Kleck

 

 

~14-
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cade 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9783 Page 15 of 30
1 EXHIBIT | DESCRIPTION
) 010-9 | “An examination of the effects of concealed weapons laws and assault
weapons ban on state-level murder rates, Applied Economics Letters
3 (2014) Gius
4
010-10 | Relevant Excerpts from More Guns, Less Crime, University of Chicago
5 Press (2010) Lott
6
010-11 | “Criminal Use of Assault Weapons and High-Capacity Semiautomatic
7 Firearms: An Updated Examination of Local and National Sources,”
8 Journal of Urban Health (2018) Koper, et al.
9 010-12 | “Changes in US mass shooting deaths associated with the 1994-2004
10 federal assault weapons ban: Analysis of open-source data,” Trauma
1 Acute Care Surgery (2018) DiMaggio, et al.
12 010-13 | “The impact of state and federal assault weapons bans on public mass
i shootings,” Applied Economics Letters (2015) Guis
14 010-14 | “Homicides in Mexico and the expiration of the U.S. federal assault
weapons ban: a difference-in-discontinuities approach,” Journal of
15 Economic Geography (2017) Chicoine
16
' 010-15 | “Firearm Legislation and Firearm-Related Fatalities in the United
7 States,” JAMA Internal Medicine (2013) Fleegler, et al.
18
19 010-16 | “The Impact of State Firearm Laws on Homicide and Suicide Deaths in
the USA, 1991-2016: A Panel Study,” Journal of General Internal
20 Medicine (2019) Siegel, et al.
ah 010-17 | “Firearms Laws and the Reduction of Violence A Systematic Review,”
22 American Journal of Preventative Medicine (2005) Hahn, et al.
Fas :
010-18 | “Effects of Bans on the Sale of Assault Weapons and High-Capacity
24 Magazines on Mass Shootings,” Gun Policy in America (2018) Rand
25 Corporation
26 011 Declaration of Adam Kraut in Support of Plaintiffs’ Motion for
27 Preliminary Injunction
28
-~15-
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 

 
C4

Co wma TDD nH HW YN

bMS tt BH NW BH ORO BD ORD OB mm ea ee
ao ND A FF WHY NY KH BD CO DOA DH NH B&B WwW PB FH OO

se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9784 Page 16 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT | DESCRIPTION
012 Declaration of Robert A. Margulies, M. D. in Support of Plaintiffs’
Motion for Preliminary Injunction [and Exhibits 012-1 through 012-2]
012-1 | Curriculum Vitae, Robert A. Margulies, M.D., MPH
012-2 | Excerpts from Di Maio, Gunshot Wounds, Practical Aspects of
Firearms, Ballistics, and Forensic Techniques (Second Ed. 1999)
013 | Declaration of Plaintiff James Miller in Support of Plaintiffs’ Motion
for Preliminary Injunction
014 | Declaration of Plaintiff Wendy Hauffen in Support of Plaintiffs’
Motion for Preliminary Injunction [and Exhibit 014-1]
014-1 | Article entitled ““Female Gun Owners: We Prefer the AR-15” published
at the Washington Free Beacon on November 10, 2019
015 | Declaration of Plaintiff Ryan Peterson in Support of Plaintiffs’
Motion for Preliminary Injunction
016 | Declaration of Plaintiff John Phillips in Support of Plaintiffs’ Motion
for Preliminary Injunction
017 Declaration of Plaintiff Neil Rutherford in Sao of Plaintiffs’
Motion for Preliminary Injunction
018 | Declaration of Plaintiff Adrian Sevilla in Support of Plaintiffs’ Motion
for Preliminary Injunction
019 | Declaration of Plaintiff Michael A. Schwartz in Support of Plaintiffs’
Motion for Preliminary Injunction
020 | Declaration of Gene Hoffman in Support of Plaintiffs’ Motion for
Preliminary Injunction
021 Declaration of Alan Gottlieb in Support of Plaintiffs’ Motion for
Preliminary Injunction

 

 

apie
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9785 Page 17 of 30
] EXHIBIT | DESCRIPTION
9 022 | Declaration of Brandon Combs in Support of Plaintiffs’ Motion for
Preliminary Injunction
3
4 023 | Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental
Brief for Plaintiffs’ Motion for Preliminary Injunction [and Exhibit 023-
5 1]
6 a
023-1 | California DOJ, July 11, 2018 Response Letter to Brandon Combs With
7 Records
8 |
' 024 | State of California Budget Change Proposal FY 2017-2018
10
1] Unless specified otherwise herein, Defendants have marked, exchanged, and
12 |intend to offer the following exhibits:
13 | | Exhibit | DESCRIPTION
_ A Declaration of Lucy P. Allen in Support of Defendants’ Opposition to
15 Motion for Preliminary Injunction
16
B Declaration of Christopher B. Colwell in Support of Defendants’
17 Opposition to Motion for Preliminary Injunction
18
19 Cc Declaration of John J. Donohue in Support of Defendants’ Opposition to
Motion for Preliminary Injunction
20
21 D Declaration of Blake Graham in Support of Defendants’ Opposition to
= Motion for Preliminary Injunction
23 E Declaration of Professor Louis Klarevas in Support of Defendants’
4 Opposition to Motion for Preliminary Injunction
25 F S.B. 880 Report, 2015-20 16 Reg. Sess., Assembly Committee on Public
26 Safety (June 14, 2016)
27
28
~17-
PRETRIAL ORDER
CASE NO, 3:19-cv-01537-BEN-JLB

 

 

 
Cast 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9786 Page 18 of 30

Co OY DNA BR WwW pL

10
11
12
13
14
iS
16
17
18
19
20
21
22
a3
24
25
26
2)
28

 

| Exhibit

 

DESCRIPTION

 

G

Violence Policy Ctr., Firearm Justifiable Homicides and Non-Fatal Self-
Defense Gun Use; An Analysis of Federal Bureau of Investigation and
National Crime Victimization Survey Data (2018)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H Bureau of Alcohol, Tobacco & F irearms, Report and Recommendation on
the Importability of Certain Semiautomatic Rifles (1 989)

I Violence Policy Ctr., Key Points About Assault Weapons

J H.R. Rep. No. 103-489, Public Safety and Recreational Firearms Use
Protection Act

K Brady Ctr. to Prevent Gun Violence, Assault Weapons “Mass Produced
Mayhem” (2008)

i Excerpt of United States Army, Rifle Marksmanship M16/M4 - Series
Weapons (2008)

M Expert Report & Declaration of Michael Mersereau, Rupp v. Becerra,
No. 17-cv-00746-JLS-JDE (C.D. Cal. Mar. 25, 2019) (Dkt. 76-3)

N Violence Policy Ctr., The Militarization of the U.S. Civilian Firearms
Market (2011)

O Bureau of Alcohol, Tobacco, Firearms & Explosives, Study on the
Importability of Certain Shotguns (2011)

P Colt.com, AR15A4 Advertisement

Q Colt.com, About Colt Rifles

R Guns & Ammo (July 1981)

S Mich. Public Acts, 1927 — No. 372

 

 

 

 

~ [=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cake 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9787 Page 19 of 30

| | | Exhibit | DESCRIPTION

2

4 T R.I. Public Acts, 1927 — Ch. 1052

4 U Ohio General Code, 1933 — § 12819-3

5

2 V Pub. L. No. 275, 1932 — 72d Cong., Sess. I, Chs. 465, 466

7 W Robert J. Spitzer, Gun Law History in the United States and Second

g Amendment Rights, 80 Law & Contemporary Problems 55 (2017)

9 x Br. of Amicus Curiae Everytown for Gun Safety in Supp. of Def.’s Mot.
10 for Summ. J., Rupp v. Becerra, No. 8:17-cv-00746-JLS-JDE (C.D. Cal.
+ Apr. 1, 2019) (Dkt. 82-1)

12 Y Christopher S. Koper et al., Criminal Use of Assault Weapons and High-
13 Capacity Semiautomatic Firearms: An Updated Examination of Local and
National Sources, 95 J. of Urban Health 313 (2017)
14
15 Z Excerpts of Bureau of Alcohol, Tobacco & F irearms, Department of the
Treasury Study on the Sporting Suitability of Modified Semiautomatic
16 Assault Rifles (1998)
17
18 AA | Violence Policy Ctr., “Officer Down”: Assault Weapons and the War on
Law Enforcement (2003)
19
20 AB Panagiotis K. Stefanopoulos et al., Gunshot Wounds: A Review of
aA Ballistics Related to Penetrating Trauma, J. of Acute Disease, 178 (2014)
22 AC | Adam Lankford & James Silver, Why Have Public Mass Shootings
23 Become More Deadly? Assessing How Perpetrators’ Motives and
Methods Have Changed Over Time, Criminology & Pub. Pol’y 1 (2019)
24
25 AD |Excerpts of Deposition of Gary Kleck, Rupp v. Becerra,
oe No. 8:17-cv-00746-JLS-JDE (C.D. Cal. Dec. 12, 2018) (Dkt. 76-15)
27 AE Law Ctr. to Prevent Gun Violence, The California Model: Twenty Years
28 of Putting Safety First (2013)
—19-
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cake 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9788 Page 20 of 30
1 | | Exhibit | DESCRIPTION
2
AF | Las Vegas Metropolitan Police Dep’t, Criminal Investigative Report of the
3 1 October Mass Casualty Shooting (2018)
4
s AG_ | US. Dep’t of Justice, Fed. Bureau of Investigation, Key Findings of the
Behavioral Analysis Unit’s Las Vegas Review Panel (2019)
6
7 AH _ | Orlando Police Dep’t, Homicide Unit, Supplement Report, Case No. 2016-
; 242039 (2016),
9 Al Fed. Bureau of Investigation, Pulse Nightclub Shooting FBI Lab Ballistics
10 Report (2018)
1] AJ Fed. Bureau of Investigation, Pulse Nightclub Shooting Part 1
12
13 AK _ | Fed. Bureau of Investigation, Pulse Nightclub Shooting Part 2
14 AL Vincent J.M. DiMaio, Gunshot Wounds, Practical Aspects of Firearms,
15 Ballistics, and Forensic Ti echniques, Third Edition, CRC Press (2016)
ie AM U.S. Dep’t of Justice, Bureau of Alcohol, Tobacco, Firearms and
17 Explosives, Firearms Commerce in the United States, Annual Statistical
Update 2018
18
19 AN | Expert Report and Declaration of John Donohue, Rupp v. Becerra, 8:17-
20 cv-00746 (2019)
a AO _ | Expert Report and Declaration of Blake Graham, Rupp v. Becerra, 8:17-
22 cv-00746 (2019)
23 -
AP Expert Report and Declaration of Christopher Colwell, Rupp v. Becerra,
24 8:17-cv-00746 (2019)
25
26 AQ_ | Expert Report and Declaration of Lucy Allen, Rupp v. Becerra, 8:17-cv-
00746 (2019)
27
28
—20—
PRETRIAL ORDER
CASE NO, 3:19-cv-01537-BEN-JLB

 

 
ont DO NH BP WY BL

10
11
12
13
14
15
16
17
18
19
20
a1
oe
29
24
a0
26
a
28

Oo

se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9789 Page 21 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | DESCRIPTION

AR _ | Updated Table and Appendix B to Expert Report of Lucy Allen, Rupp v.
Becerra, 8:17-cv-00746 (2019)

AS Rebuttal Expert Report and Declaration of John Donohue, Rupp v.
Becerra, 8:17-cv-00746 (2019)

AT Rebuttal Expert Report and Declaration of Blake Graham, Rupp v.
Becerra, 8:17-cv-00746 (2019)

AU | Violence Policy Center, Bullet Buttons: The Gun Industry's Attack on
California's Assault Weapons Ban (2012)

AV _| Defendant's Second Supplemental Response to Plaintiff Troy Willis's First
Set of Interrogatories

AW | David S. Fallis, Data Indicate Drop in High-Capacity Magazines During
Federal Gun Ban, Washington Post (Jan. 10, 2013)

AX Mark Follman, et al., More than Half of Mass Shooters Used Assault
Weapons and High-Capacity Magazines, Mother Jones (Feb. 27, 201 3)

AY | U.S. Department of Justice, Office of Justice Programs, National Institute
of Justice, Selection and Application Guide 0101.06 to Ballistic-Resistant
Body Armor (2014)

AZ California Senate Bill 23, 1999 Cal. Stat. ch. 129

BA Guns & Ammo: The New Breed of Assault Rifle, Tomorrow's State-of-
the-Art Sporting Rifle (July 1981) (July 1981 Guns & Ammo)

BB Damien Cave and Charlotte Graham-McLay, New Zealand to Ban
Military-Style Semiautomatic Guns, Jacinda Arden Says, New York Times
(March 20, 2019)

BC Kaylee Hartung, et al., Stoneman Douglas shooting. Now parents are
urged to be alert, CNN (March 25, 2019)

 

 

=o p=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Cas

So Oo YN DR NH BR WwW Pp

10
1]
12
13
14
IS
16
i?
18
19
20
z1
22
2
24
Zn
26
ai
28

b 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9790 Page 22 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | DESCRIPTION

BD | United States Census Bureau, Quick Facts: California (available at
https://www.census.gov/quickfacts/ca)

BE U.S. DOJ Press Release, California Man Charged with Conspiring to
Provide Material Support to Terrorism and Being ‘Straw Purchaser' of
Assault Rifles Ultimately Used in San Bernardino, California, Attack (Dec;
17, 2015)

BF Excerpt of National Shooting Sports Foundation, NSSF Report: Modern
Sporting Rifle (MSR) Comprehensive Consumer Report (2013)

BG | Excerpt of National Shooting Sports Foundation, NSSF Report 2017
Edition: Firearms Retailer Survey Report, Trend Data 2008-2016 (2017)

BH | Jerry Lee, 2018 Standard Catalog of Firearms, The Collector’s Price &
Reference Guide

BI Patrick Sweeney, The Gun Digest Book of the AR-15 (2005)

BJ Christopher S. Koper, Updated Assessment of the Federal Assault
Weapons Ban: Impacts on Gun Markets and Gun Violence, ] 994-2003,
National Institute of Justice, United States Dep’t of Justice (2004)

BK | Daniel S. Nagin, Christopher S. Koper, Cynthia Lum, Policy
Recommendations for countering mass shootings in the United States,
Criminology & Public Policy, 19:9-15 (2020)

BL Christopher S. Koper, Assessing the potential to reduce deaths and injuries
from mass shootings through restrictions on assault weapons and other
high-capacity semiautomatic firearms, Criminology & Public Policy,
19:147-170 (2020)

BM | Mark Gius, The impact of state and Federal assault weapons bans on
public mass shootings, Applied Economics Letters (2014)

 

 

 

 

95).
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9791 Page 23 of 30
1 | | Exhibit | DESCRIPTION
2
BN | Mark Gius, The effects of state and Federal gun control laws on school
3 shootings, Applied Economic Letters (201 7)
4
5 BO | Charles DiMaggio, et al., Changes in US mass shooting deaths associated
with the 1994-2004 federal assault weapons ban: Analysis of open-source
6 data, J Trauma Acute Care Surg Vol. 89, No. 1 (2018)
7
BP John J. Donohue III and Isaac J. Rabbani, Recent Trends in American Gun
8 Prevalence, (2017)
9
10 BQ Donald L. Flexner, Why the Civilian Purchase, Use, and Sale of Assault
Weapons and Semiautomatic Rifles and Pistols, Along with Large
11 Capacity Magazines, Should Be Banned, N.Y.U. Journal of Legislation
12 and Public Policy (2017)
13 BR Expert Report of Robert J. Spitzer, Worman, et al. v. Healey, et al., 1:17-
14 cv-10107-WGY (2017)
tS BS L. Kennett and J. LaVerne, The Gun in America, The Origins of a National
16 Dilemma (1975)
re
BT Expert Report of Lucy P. Allen, Duncan, et al. v. Becerra, et al., 17-cv-
18 1017-BEN-JLB (2018)
19
20 BU Expert Rebuttal Report of John J. Donohue, Duncan, et al. v. Becerra, et
al., 17-cv-1017-BEN-JLB (2018)
zl
99 BV Revised Expert Report of Dr. Louis J. Klarevas, Duncan, et al. v. Becerra,
se et al., 17-cv-1017-BEN-JLB (2018)
24 BW _ | Expert Report of Christopher S. Koper, Duncan, et al. v. Becerra, et al.,
25 17-cv-1017-BEN-JLB (2018)
26 BX Sen. Bill No. 1446, 3d Reading Analysis, Mar. 28, 2016 (2015-2016 Reg.
a4 Sess.)(Cal. 2016)
28
a
PRETRIAL ORDER
CASE NO, 3:19-cv-01537-BEN-JLB

 

 

 
Case 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9792 Page 24 of 30

oOo wma HN DK WH BR WY NH

Bo to b> URS CUS OES CUB a eee eae ei
oN DMN FF WY KH DO OH DH BP WYP KF Oo

 

 

 

 

Exhibit | DESCRIPTION
BY | Laurence H. Tribe, Proposals to Reduce Gun Violence: Protecting Our
Communities While Respecting the Second Amendment: Hearing Before
the Subcomm. on the Constitution, Civil Rights and Human Rights, S.
Comm. On the Judiciary (Feb. 12, 2013)
BZ Mark Follman, et al., U.S. Mass Shootings, 1982-2018: Data from Mother

Jones’ Investigation (Mother Jones, 2018)

 

 

 

 

 

 

 

 

 

CA | Mayors Against Illegal Guns, Analysis of Recent Mass Shootings (2013)

CB Declaration of Professor Daniel Webster in Support of Defendant Xavier
Becerra’s Opposition to Plaintiffs’ Motion for Preliminary Injunction,
Duncan, et al. v. Becerra, et al., 17-cv-1017-BEN-JLB (June 5, 2017)

CC | Nine Rounds a Second: How the Las Vegas Gunman Outfitted a Rifle to
Fire Faster, N.Y. Times, Oct. 5, 2017

CD | Violence Policy Center, High-Capacity Ammunition Magazines are the
Common Thread Running Through Most Mass Shootings in the United
States (2018)

CE Alex Yablon, Bans on High-Capacity Magazines, Not Assault Rifles, Most
Likely to Limit Shooting Carnage, The Trace (June 13, 2016)

CF State of Connecticut, Division of Criminal Justice, Report of the State’s
Attorney for the Judicial District of Danbury on the Shootings at Sandy
Hook Elementary School (2013)

CG Mark Follman, More Guns, More Mass Shootings—Coincidence?, Mother
Jones (Dec. 15, 2012)

CH | Relevant Excerpts from Louis Klarevas, Rampage Nation: Securing

 

American from Mass Shootings (2016)

 

 

sade
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Oo Oo TD WN BSB WD LP

10
11
12
13
14
15
16
ly
18
19
20
al
22
23
24
25
26
27
28

Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9793 Page 25 of 30

 

Exhibit

DESCRIPTION

 

CI

Relevant Excerpts from Robert J. Spitzer, Gun Law History in the United

States and Second Amendment Rights, 80 Law & Contemporary Problems
29 (2017)

 

1

The Safety for All Act of 2016, 2016 Cal. Legis. Serv. Proposition 63
(West)

 

CK

Sandy Hook Advisory Comm’n, Final Report of the Sandy Hook Advisory
Commission (2015)

 

CL

LAPD Chief Backs Ban on Some Ammo Magazines, NBC So. Cal. (Mar.
2, 2011)

 

CM

C. S. Koper & D. C. Reedy, Impact of Handgun Types on Gun Assault
Outcomes: A Comparison of Gun Assaults Involving Semiautomatic
Pistols and Revolvers, 9 Injury Prevention 151 (2003)

 

CN

Testimony of Brian J. Siebel, Senior Attorney, Brady Center to Prevent
Gun Violence, Before the Council of the District of Columbia (Oct. 1,
2008)

 

CO

Christopher S. Koper, at al., Gunshot Victimisations Resulting from High-
Volume Gunfire Incidents in Minneapolis: Findings and Policy
Implications, Injury Prevention (Feb 24, 2018)

 

Cc?

Nat. Law Enforcement Partnership to Prevent Gun Violence, Protecting

Communities from Assault Weapons and High-capacity Ammunition
Magazines (2017)

 

 

CQ

 

Declaration of San Francisco Policy Department Officer Joseph Emanuel
in Support of Plaintiff's Ex Parte Application for Order to Show Cause Re:
Preliminary Injunction, People vy. Badger Mountain Supply, et al., No.
CGC-17-557010 (S.F. Super. Feb 21, 2017)

 

 

=56'=
PRETRIAL ORDER
CASE NO, 3:19-cv-01537-BEN-JLB

 

 
Cag

—

CD OY DH BR WH Lb

bm bw NY NY NY NY bh pp pm

e 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9794 Page 26 of 30

 

 

 

 

 

 

 

 

 

 

 

Exhibit | DESCRIPTION

CR | Declaration of Detective Michael Mersereau of the Los Angeles Police
Department in Support of Amici Curiae the City and County of San
Francisco, the City of Los Angeles, and the City of Sunnyvale, Duncan y.
Becerra, 9" Cir. No. 17-56081 (9th Cir. Oct. 19, 2017)

CS Mark Follman, et al., A Guide to Mass Shootings in America, Mother Jones
(Mar. 10, 2018)

CT | David S. Fallis & James V. Grimaldi, Va. Data Show Drop in Criminal
Firepower During Assault Gun Ban, Wash. Post (Jan. 23, 2011)

CU | Relevant excerpts from Gary Kleck, Point Blank: Guns and Violence in
America (1991)

CV California Voter Information Guide, Firearms. Ammunition Sales.
Initiative Statute. California Proposition 63 (2016)

CW Larry Buchanan, et al., How Ti hey Got Their Guns, N.Y. Times (Nov. 5,
2017)

Cx U.S. Dep’t of Justice, Bureau of Alcohol, Tobacco, Firearms and
Explosives, FOIA Response Letter to NFATCA (2016)

CY Alex Yablon, How Many Assault Weapons do Americans Own?, The
Trace (2018)

CZ | Declaration of Yvette Glover!

 

 

 

California’s Robert-Roos Assault Weapons Control Act of 1989 (“AWCA”)

STIPULATED FACTS
[L.R. 16.1(F)(6)(C)(5)]

 

 

' The parties are continuing to meet and confer regarding the admissibility of Exhibit CZ (the
Declaration of Yvette Glover).

—26-
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
Cage 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9795 Page 27 of 30
1 | was first enacted in 1989. California’s AWCA bans manufacturing, causing to be
2 |manufactured, distributing, transporting, importing into the state, keeping for sale,
3 | offering or exposing for sale, giving, lending, possessing, transferring through bequest
4 |or intestate succession any assault weapon and bars juveniles from registering or
5 |possessing any assault weapon. Cal. Penal Code §§ 30600, 30605, 30655, 30950.
6 The original AWCA identified particular assault weapons by make and model.
7 |Jd. § 30510. The AWCA was amended in 2000 to add alternative definitions of
8 | assault weapons based on the features or characteristics of certain types of firearms.
9 |/d. § 30515(a). In relevant part, the definitions found in Penal Code § 30515(a) are as
10 | follows:
1] ¢ §30515(a)(1): A semiautomatic, centerfire rifle that does not have a fixed
12 magazine but has any one of the following: A pistol grip that protrudes
conspicuously beneath the action of the weapon; a thumbhole stock; a folding
i or telescoping stock; a grenade launcher or flare launcher; a flash suppressor; or
14 a forward pistol grip.
15 ¢ §30515(a)(2): A semiautomatic, centerfire rifle that has a fixed magazine with
16 the capacity to accept more than 10 rounds.
Ly e §30515(a)(3): A semiautomatic, centerfire rifle that has an overall length of less
than 30 inches.
18
19 ¢ §30515(a)(4): A semiautomatic pistol that does not have a fixed magazine but
20 has any one of the following: a threaded barrel, capable of accepting a flash
suppressor, forward handgrip, or silencer; a second handgrip; a shroud that is
21 attached to, or partially or completely encircles, the barrel that allows the bearer
2 to fire the weapon without burning the bearer’s hand, except a slide that
encloses the barrel; or the capacity to accept a detachable magazine at some
23 location outside of the pistol grip.
24 © §30515(a)(S): A semiautomatic pistol with a fixed magazine that has the
25 capacity to accept more than 10 rounds.
26 © §30515(a)(6): A semiautomatic shotgun that has both of the following: a
a7 folding or telescoping stock, and a pistol grip that protrudes conspicuously
28 beneath the action of the weapon, thumbhole stock, or vertical handgrip.
=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Ca

So Oa YN Dn BRB WwW PO &

eS ee Mw NH eee ee ee ee eR Ce
ee ey Ae we ee Ss Oo ah me ow Oe OS

Le 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9796 Page 28 of 30

 

¢ §30515(a)(7): A semiautomatic shotgun that does not have a fixed magazine.
© §30515(a)(8): Any shotgun with a revolving cylinder.

® §30515(a)(9): A semiautomatic centerfire firearm that is not a rifle, pistol, or
shotgun, that does not have a fixed magazine, but that has any one of the
following: a pistol grip that protrudes conspicuously beneath the action of the
weapon; a thumbhole stock; a folding or telescoping stock; a grenade launcher
or flare launcher; a flash suppressor; a forward pistol grip; a threaded barrel,
capable of accepting a flash suppressor, forward handgrip, or silencer; a second
handgrip; a shroud that is attached to, or partially or completely encircles, the
barrel that allows the bearer to fire the weapon without burning the bearer’s
hand, except a slide that encloses the barrel; or the Capacity to accept a
detachable magazine at some location outside of the pistol grip.”

¢ §30515(a)(10): A semiautomatic centerfire firearm that is not a rifle, pistol, or
shotgun, that has a fixed magazine with the capacity to accept more than 10
rounds.

¢ §30515(a)(11): A semiautomatic centerfire firearm that is not a rifle, pistol, or
shotgun, that has an overall length of less than 30 inches.‘

Penal Code § 30515(b) defines “fixed magazine” to mean “an ammunition
feeding device contained in, or permanently attached to, a firearm in such a manner
that the device cannot be removed without disassembly of the firearm action.” See
also 11 Cal. Code Regs. § 5471(p).

Under the AWCA, the possession of any assault weapon in violation of Penal
Code § 30500, et seq. is a public nuisance. Penal Code § 30800.

 

* Defendants do not stipulate to this statement because California Penal Code section 305 15(a)(9) is
not at issue in this action and its provisions are not a fact subject to stipulation.

3 Defendants do not stipulate to this statement because California Penal Code section 30515(a)(10) is
not at issue in this action and its provisions are not a fact subject to stipulation.

* Defendants do not stipulate to this statement because California Penal Code section 30515(a)(11) is
not at issue in this action and its provisions are not a fact subject to stipulation.

=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
_—

oOo Aa HTD NH FP WH PP

NM HN NHN NH NY NY KN NN KS RS Re ee ee ee
on DD MH FWY NY KFS CD OO wo AIT DN BR WH PP KF OO

q

ise 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9797 Page 29 of 30

DEPOSITION TRANSCRIPT TESTIMONY
[L.R. 16.1(F)(6)(c)(6)]

The parties are unable to agree when deposition transcripts shall be submitted,
so the Court hereby orders that all excerpts of deposition transcript testimony for use
at trial shall be submitted on or before a . The parties agree that
uncertified transcripts may be used at trial.

TRIAL AND TIME ESTIMATES
[L.R. 16.1(F)(6)(C)(8) AND (9)]

This case will be tried by the court without a jury. If the Court accepts all
evidence and argument as presented upon the parties’ stipulation pertaining to the
testimony of witnesses, and the Court does not desire to hear the live testimony of any
witness, the time estimated for trial is one (1) day, unless the motions in limine and/or
other pre-trial motions require extensive argument prior to the commencement of any

live testimony.

OTHER MATTERS

Any Daubert and in limine motions must be filed on or before January 11,

| 2021, to be heard on the first day of trial.

REMOTE APPEARANCES DUE TO COVID-19 CONDITIONS
In light of the apparent recent resurgence of the COVID-19 coronavirus disease
currently affecting this State and many others as of the date of this Pretrial Order, and
given the potential for travel and lodging restrictions that would prevent the ability of
the parties and/or their witnesses to appear at and to present testimony and argument
at trial, to prevent further delay of trial and proceedings, and upon the joint request
made of the parties, the Court shall hereby require all parties, counsel, and witnesses

to appear at trial via remote conferencing as further instructed by the Court.

~29—
PRETRIAL ORDER

 

CASE NO. 3:19-cv-01537-BEN-JLB

 
_Ca

Oo A YTD DH A FR WD YPN

ory nDn On FF WwW YD FH DO wm IQ HN Bw PB HF SS

SO ORDERED.

Dated:

Approved as to Form:

/s/ John D. Echeverria
John D. Echeverria
Deputy Attorney General
Attorney for Defendants

 

Se 3:19-cv-01537-BEN-JLB Document 102 Filed 02/11/21 PagelD.9798 Page 30 of 30

 

Hofh-R6gef T. Benitex

UNITED STATES DISTRICT JUDGE

=30=
PRETRIAL ORDER
CASE NO. 3:19-cv-01537-BEN-JLB

 
